Maxwell, J.
This action was brought on a promissory note made by the defendant November 1, 1885, for the sum of $300, in favor of one Hurst. Since the making of the note Hurst died and the plaintiff is executor under the will.
The defendant, in answer to the petition, alleges that to secure said note he executed to Hurst a chattel mortgage upon his growing crops and- seeds, and that after the note became due Hurst took possession of the mortgaged property of the value of $534.15 and credited the same on said note. It is also alleged that Hurst gave to the wife of defendant in error a certain portion of said property.
The reply admits the payment of $20.75 on the note and denies the other allegations of the answer.
On the trial of the cause the jury returned a verdict for the defendant, and a motion for a new trial having been overruled, judgment was entered on the verdict. The only question for determination here is whether or not the evidence sustains the verdict.
*807The evidence is conflicting, but the preponderance thereof is clearly in support of the verdict. It is unnecessary to review the evidence at length.
The verdict and judgment are right and are affirmed.
Judgment affirmed.
The other judges concur.